Citation Nr: 1531981	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  11-24 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for plantar warts of the feet. 

2.  Entitlement to service connection for plantar warts of the feet.

3.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from August 1989 to August 1992.  He had subsequent service in the United States Army National Guard.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By this rating action, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for plantar warts of the feet.  The Veteran appealed this rating action to the Board.

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the VA Out Base Service Center in West Palm Beach, Florida.  A copy of the transcript of that hearing has been uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic record.  

With respect to the issue of entitlement to service connection for sleep apnea, by a May 2015 rating action, the RO denied service connection for this disability.  (See May 2015 rating action).  The Veteran submitted a notice of disagreement (NOD) that same month contesting that decision.  (See Veteran's VA Form 21-0958, Notice of Disagreement, received and uploaded to the Veteran's VBMS electronic claims file on May 19, 2015)).  The RO has not issued a statement of the case (SOC) that addresses this matter.  Therefore, the Board directs that the RO issue an SOC, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2014) and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of an SOC, along with information about the process for perfecting an appeal, if the Veteran so desires.

In the decision below, the Board will reopen the claim for service connection for plantar warts of the feet.  The reopened claim for service connection for plantar warts of the feet, as well as the issue of entitlement to service connection for sleep apnea, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  By an unappealed June 1999 rating decision, the RO declined to reopen a previously denied claim for service connection for plantar warts of the feet; the Veteran did not file a timely notice of disagreement regarding this decision, and no new and material evidence was submitted to VA within the applicable appeal period. 

2.  Evidence received since the final June 1999 rating action relates to an unestablished fact necessary to substantiate the claim for service connection for plantar warts of the feet, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1999 rating decision, wherein the RO declined to reopen a previously denied claim for service connection for plantar warts of the feet, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  New and material evidence has been received since the June 1999 rating action, wherein the RO declined to reopen a previously denied claim for plantar warts of the feet.   38 U.S.C.A. §§ 5108, 7105 (West 2014), 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Before addressing the issue of the new and material evidence claim decided herein, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper Veterans Claims Assistance Act of 2000 (VCAA) notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. 

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id. 

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

The Board is granting the Veteran's petition to reopen a previously denied claim for service connection for plantar warts of the feet in the decision below, and remanding the underlying claim to the RO for additional development.  Consequently, a determination on whether the VCAA's duty to notify and assist provisions were satisfied is unnecessary at this point pending further development and the readjudication of the claim on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), aff'd, 499 F.3d 1317 (Fed. Cir. 2007).

II.  New and Material Evidence-Merits Analysis

By a June 1999 rating action, the RO declined to reopen a previously denied claim for service connection for plantar warts of the feet.  The RO upheld a final and unappealed March 1993 rating action, wherein it denied service connection for plantar warts of the feet.  In denying the Veteran's petition to reopen a claim for service connection for plantar warts of the feet in June 1999, the RO concluded that there was no evidence that the Veteran's preexisting plantar warts of the feet, a constitutional and developmental disability, had been aggravated by their normal progression during military service.  The Veteran did not appeal the June 1999 rating action, nor did he submit any new and material evidence within one year following this decision.  See 38 C.F.R. § 3.156(b) (2014).  Thus, the June 1999 rating decision became final one year later (June 2000).

The Board finds that new and material evidence has been received and the claim for service connection for plantar warts of the feet is reopened.

A finally decided claim may be reopened if the claimant presents new and material evidence with respect to a claim which has been previously denied and which is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); but cf. Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that regulations do not require new and material evidence as to each previously unproven element of a claim).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence submitted since the final June 1999 rating decision includes lay statements and testimony before the undersigned.  During his April 2014 hearing before the undersigned, the Veteran testified that during his service in the United States Army National Guard from 1992 to 2000, he had his calluses/plantar warts shaved down.  (Transcript (T.) at page 12).  The Veteran's service treatment records from his period of service in the United States Army National Guard are not of record.  Accordingly, 38 C.F.R. § 3.156(c)(1)(i) (2014) is for possible application.  As will be explained in the remand below, the evidence of record at the time of the RO's final June 1999 rating action included the Veteran's service treatment records from his period of active military service in the United States Army.  These records pertinently reflect that he received treatment for his plantar warts, to include having them shaved down.  Thus, as the Veteran testified that he had his plantar warts of the feet shaved down during his period of National Guard service, these records, if available, would be essentially duplicative of those already of record and would not warrant reconsideration of the Veteran's claim on a de novo basis.  Id.

Notwithstanding the foregoing, the Board finds that new and material evidence has been received to reopen a previously denied claim for service connection for plantar warts of the feet.  The evidence received since the final June 1999 rating action includes, but is not limited to, the Veteran's April 2014 testimony that he did not have plantar warts of the feet prior to service entrance in August 1989.  This evidence is new as it was not of record at the time of the final June 1999 rating action.  It is also material because it relates to an unestablished fact necessary to substantiate the underlying claim for service connection for plantar warts of the feet, namely evidence that his plantar warts did not preexist service entrance, but had their onset therein.  On review, the Board finds this evidence to be new and material.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the claim for service connection for plantar warts of the feet is reopened.


ORDER

New and material evidence having been received, the claim for service connection for plantar warts of the feet is reopened; the appeal is granted to this extent only.


REMAND

The Board finds that additional substantive development is necessary prior to further appellate consideration of the claim for service connection for plantar warts of the feet; specifically, to obtain outstanding service treatment records from the Veteran's period of United States Army National Guard service, if available; obtain outstanding VA outpatient treatment records; and to schedule the Veteran for a VA examination and opinion as to the etiology of his plantar warts of the feet.   A remand is also necessary to have the RO issue a SOC that address the issue of entitlement to service connection for sleep apnea. 

i) Outstanding National Guard Records

During an April 2014 hearing before the undersigned, the Veteran testified that he had his plantar warts/calluses of the feet shaved during his period of service in the United States Army National Guard from 1992 to 2000.  (T. at pg. 12).  Service treatment records from the Veteran's period of service in the United States Army National Guard are not of record.  Thus, they should be secured on remand.  

ii) VA treatment records

The Veteran testified in April 2014 that he sought current (then) treatment for his plantar warts of the feet from the Fort Lauderdale, Florida VA Hospital.  (T. at pg. 8).  VA's Facilities Locator and Leadership Directory reflects that there is a Fort Lauderdale Vet Center in Lauderdale Lakes, Florida; a VA Hospital in Fort Lauderdale, Florida, was not listed.  VA treatment records, dated through December 2013 from the VA Miami, Florida Healthcare System, to include records from Broward County VA Outpatient Clinic, are of record.  There are no records of the Veteran from the Fort Lauderdale Vet Center in Lauderdale Lakes, Florida.  Thus, as any outstanding records from the Fort Lauderdale Vet Center in Lauderdale Lakes, Florida, might contained evidence as to the etiology of the Veteran's plantar warts of the feet, they should be secured on remand.  See 38 C.F.R. § 3.159(c)(2) (2014) ; Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

iii) VA examination

The Veteran contends that he did not have plantar warts condition prior to service, that they developed during service as a result of having to stand while serving as a cook, and that they have continued since that time.  (See Veteran's March 2010 statement to VA titled, "Statement for Plantar Warts," and (T. at pages (pgs.) 4-5)).   

At the outset, the Board notes that the Veteran has a current diagnosis of plantar warts of both feet.  (See February 2010 VA treatment report).  

In addition, as the Veteran's DD 214 reflect that his military occupational specialty was a cook, the Board finds his assertion that he developed calluses/plantar warts as a result of having to stand as a cook consistent with the circumstances of his military service.  38 U.S.C.A. § 1154(a) (West 2014).

The Veteran's service treatment records reflects that his feet were evaluated as "abnormal" at service entrance in January 1989.  The examining clinician noted that the Veteran had moderate, asymptomatic pes planus of the feet.  Thus, as pes planus, not plantar warts of the feet, was noted at service entrance, the Board finds that the presumption of sound condition at service entrance in January 1999 attaches with respect to the Veteran's plantar warts of the feet.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  Thus, his claim of entitlement to service connection for plantar warts of the feet is one of direct incurrence, as opposed to aggravation of a pre-existing disability.  In April 1990, the Veteran complained that his feet hurt for the previous three (3) days.  On examination, the Veteran's feet had callouses on the balls and heels of his feet.  His feet were soaked and shaved.  In October 1990, the Veteran sought a refill for his prescription for his plantar warts of the feet.  The examining clinician noted that the Veteran had a long history of plantar warts.  The Veteran's plantar warts were shaved down.  The Veteran continued to receive treatment for his plantar warts of the feet in March 1992.  In May 1992, a Medical Evaluation Board discharged the Veteran from military service due to an unrelated respiratory disability.  A July 1992 service discharge examination report reflects that the Veteran's feet were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had foot trouble.  The Veteran indicated that he was in "Good Health."  Prior to discharge, in August 1992, the Veteran received treatment for calluses of both feet.   

Thus, in view of the Veteran's diagnosis of plantar warts of both feet during the appeal period, his assertions of having developed plantar warts as a result of having to stand while serving as a cook during service, his DD 214 reflecting that he served as a cook during active duty; and in-service treatment for plantar warts of the feet, to include having to have them shaved down on several occasions, the Board finds the Veteran should be afforded a VA examination and nexus opinion that includes consideration of the documentation contained in the Veteran's VBMS and Virtual VA electronic records on remand. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

iv) Manlincon Issue-Service Connection for Sleep Apnea

With respect to the issue of entitlement to service connection for sleep apnea, by a May 2015 rating action, the RO denied service connection for sleep apnea.  (See May 2015 rating action).  The Veteran, submitted a NOD that same month, wherein he contested that decision.  The RO has not issued an SOC that addresses this matter.  Therefore, the Board directs that the RO issue an SOC, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2014) and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of an SOC along with information about the process for perfecting an appeal, if the Veteran so desires. 
Accordingly, the case is REMANDED for the following action:

1.  Request from the Army Reserve Personnel Center (ARPERCEN) and the National Archives and Records Administration (NARA), or another appropriate service department, verification of the specific dates of the Veteran's United States Army National Guard service, to include all periods of active and inactive duty training, and service treatment and personnel records.

Any additional service treatment records and/or service personnel records regarding the Veteran's National Guard service must be associated with the Veteran's VBMS electronic record.   The request for records should specifically request records regarding treatment for treatment of plantar warts of the feet.
   
If additional service records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Obtain and associate with the Veteran's VBMS electronic records all pertinent VA medical records dated from December 2013 (the date of the most recent VA treatment records associated with the Veteran's VBMS and Virtual VA electronic records). In particular, efforts should be undertaken to obtain all treatment pertaining to the Veteran's plantar warts of the feet from the Fort Lauderdale Vet Center in Lauderdale Lakes, Florida, or any other Ft. Lauderdale VA medical facility. 

If any of the records requested in items 2 and 3 are unavailable, clearly document this fact in the Veteran's VBMS electronic record to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  The Veteran should also be advised to submit any relevant treatment records in his own possession.

3.  After completing the development requested in items 1-2 to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his plantar warts of both feet.  All appropriate tests should be conducted.  The Veteran's VBMS and Virtual VA electronic records should be reviewed by the examiner, and the examination report should note that review. 

The VA examiner should provide the following opinion:

In formulating his or her opinion, the examiner must assume, for legal purposes, that plantar warts of both feet did not preexist the Veteran's military service in August 1989.

The examiner must state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's plantar warts of both feet were manifested during his period of active military service or were otherwise causally or etiologically related thereto, to include his reported symptomatology and clinical treatment therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.)

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  It is requested that the examiner consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.

4.  Furnish the Veteran with an SOC pertaining to the issue of entitlement to service connection for sleep apnea.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

5  After undertaking any other development deemed appropriate, the RO should readjudicate the claim of entitlement to service connection for plantar warts of both feet. 

If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


